Exhibit 10.1

Execution Version

AMENDMENT NO. 2 AND EXTENSION AGREEMENT

THIS AMENDMENT NO. 2 AND EXTENSION AGREEMENT (this “Agreement”), dated effective
as of November 17, 2017 (the “Effective Date”), is by and among Williams
Partners L.P., a Delaware limited partnership (formerly known as Access
Midstream Partners, L.P.) (“Williams Partners”), Northwest Pipeline LLC, a
Delaware limited liability company (“Northwest”), Transcontinental Gas Pipe Line
Company, LLC, a Delaware limited liability company (“Transcontinental”,
collectively with Williams Partners and Northwest, the “Borrowers” and each, a
“Borrower”), the undersigned Lenders party hereto, Citibank, N.A., as
administrative agent (the “Administrative Agent”), and the Issuing Banks party
hereto.

PRELIMINARY STATEMENTS

WHEREAS, the Borrowers, the financial institutions party thereto immediately
prior to the effectiveness of this Agreement (the “Existing Lenders”), and the
Administrative Agent are parties to that certain Second Amended and Restated
Credit Agreement dated as of February 2, 2015 (as amended, restated, increased
and extended, the “Credit Agreement”; capitalized terms used herein that are not
defined herein and are defined in the Credit Agreement are used herein as
defined in the Credit Agreement);

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to request an extension
of the Maturity Date;

WHEREAS, the Lenders party hereto as Extending Lenders have agreed to extend the
Maturity Date of their respective Commitments as more particularly set forth
herein; and

WHEREAS, the Borrowers, the Administrative Agent, the Lenders party hereto, and
the Issuing Banks party hereto wish to execute this Agreement to evidence such
agreement and to enter into such other agreements as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrowers, the Administrative Agent, the Lenders, and
the Issuing Banks party hereto hereby agree as follows:

Section 1.          Amendments to Credit Agreement.

(a)         Section 1.01 of the Credit Agreement is hereby amended to delete the
definition of “Extension Confirmation Date” in its entirety.

(b)          Section 1.01 of the Credit Agreement is hereby amended to add
thereto in alphabetical order the following definitions which shall read in full
as follows:

“Amendment No. 2” means that certain Amendment No. 2 and Extension Agreement
dated effective November 17, 2017 by and among the Borrowers, the Lenders party
thereto, the Administrative Agent, and the Issuing Banks.



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Remaining Banks” has the meaning assigned to such term in Section 2.06(j)(ii).

“Terminating Bank” has the meaning assigned to such term in Section 2.06(j)(ii).

“Unreallocated Portion” has the meaning assigned to such term in
Section 2.06(j)(ii).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-2-



--------------------------------------------------------------------------------

(c)          Section 1.01 of the Credit Agreement is amended hereby by amending
and restating clause (d) of the definition of “Defaulting Lenders” to read in
full as follows:

“(d) a Lender Insolvency Event has occurred and is continuing, or a Lender, or
its direct or indirect parent company, has become subject to Bail-In Action
(provided that neither the reallocation of funding obligations provided for in
Section 2.06(k) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided, that (i) if a Lender would be a “Defaulting
Lender” solely by reason of events relating to the Parent Company of such Lender
or solely because a Governmental Authority has been appointed as receiver,
conservator, trustee or custodian for such Lender, in each case as described in
clause (d) above, the Administrative Agent (or applicable Issuing Bank or the
Swing Line Lender) may, in its discretion, determine that such Lender is not a
“Defaulting Lender” if and for so long as the Administrative Agent (or
applicable Issuing Bank or the Swing Line Lender) is satisfied that such Lender
will continue to perform its funding obligations hereunder, (ii) the
Administrative Agent (or applicable Issuing Bank or the Swing Line Lender) may,
by notice to the Borrowers and the Lenders, declare that a Defaulting Lender is
no longer a “Defaulting Lender” if the Administrative Agent (or applicable
Issuing Bank or the Swing Line Lender) determines, in its discretion, that the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply and (iii) a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of Voting Stock or any other Equity
Interest in such Lender or a Parent Company thereof or the exercise of any
voting rights in connection therewith by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.”

(d)          Section 1.01 of the Credit Agreement is amended hereby by amending
and restating the definition of “Joint Lead Arrangers” to read in full as
follows:

“Joint Lead Arrangers” means Citigroup Global Markets Inc., Barclays Bank PLC,
J.P. Morgan Securities LLC, Mizuho Bank, Ltd., The Bank of Nova Scotia, Wells
Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), UBS

 

-3-



--------------------------------------------------------------------------------

Securities LLC and Credit Agricole Corporate and Investment Bank, as joint lead
arrangers and joint book runners.

(e)          Section 1.01 of the Credit Agreement is amended hereby by amending
and restating the definition of “Maturity Date” to read in full as follows:

“Maturity Date” means the earlier of (a)(i) with respect to the Lenders and
Issuing Banks that did not extend their Commitments and Letter of Credit
Commitments pursuant to Amendment No. 2, February 2, 2020, as the same may be
extended pursuant to, and subject to the terms and conditions of, Section 2.04;
and (ii) with respect to the Lenders and Issuing Banks that did extend their
Commitments and Letter of Credit Commitments pursuant to Amendment No. 2,
February 2, 2021, as the same may be extended pursuant to, and subject to the
terms and conditions of, Section 2.04; and (b) the termination in whole of the
Commitments.

(f)          Section 2.04 of the Credit Agreement is amended by amending and
restating such section in its entirety to read in full as set forth on Annex I
hereto.

(g)          Section 2.06(b) of the Credit Agreement is hereby amended by
inserting a new clause (iii) immediately after clause (ii) thereof, which new
clause (iii) shall read in full as follows, and renumbering the existing clause
(iii) as clause (iv):

“(iii) the Credit Exposure of any Issuing Bank does not exceed the Commitment of
such Issuing Bank at such time,”

(h)          Section 2.06 of the Credit Agreement is amended by amending and
restating clause (c) thereof to read in full as follows:

“(c)        Expiration Date. No Letter of Credit shall have a stated expiry date
later than the earlier of (A) one year from the date of its issuance unless the
applicable Issuing Bank otherwise agrees to a later stated expiry date
(including without limitation by extending the stated expiry date or allowing
the stated expiry date to be automatically extended if such Letter of Credit
contains language providing for its automatic renewal) and (B) seven Business
Days prior to the Maturity Date for the applicable Issuing Bank, unless the
applicable Borrower has Cash Collateralized such Letter of Credit in an amount
equal to the sum of the undrawn face amount of such Letter of Credit as of the
seventh Business Day prior to such Maturity Date, plus fees and expenses related
to such Letter of Credit over its remaining term. In the case of a Letter of
Credit containing language providing for its automatic renewal, each Borrower
acknowledges and agrees that, if any such automatic renewal would cause the
stated expiry date of such Letter of Credit to be later than seven Business Days
prior to the Maturity Date for the applicable Issuing Bank, such Issuing Bank
may give notice to the beneficiary of such Letter of Credit that such automatic
renewal shall not take place, unless the applicable Borrower has Cash

 

-4-



--------------------------------------------------------------------------------

Collateralized such Letter of Credit in accordance with this Section 2.06(c).
Once a Letter of Credit that provides for automatic renewal has been issued, the
Lenders shall be deemed to have authorized (but may not require) such Issuing
Bank to permit the renewal of such Letter of Credit at any time to a date not
later than seven Business Days prior to such Issuing Bank’s Maturity Date.”

(i)          Section 2.06(j) of the Credit Agreement is hereby amended by
inserting a new clause (iii) thereto immediately after clause (ii) thereof,
which new clause (iii) shall read in full as follows:

“(iii) Upon each Maturity Date (other than the latest Maturity Date), the LC
Exposure of each Lender whose Commitments terminate on such Maturity Date (each,
a “Terminating Bank”) shall, subject to the limitation in the first proviso
below, automatically be reallocated (effective on such Maturity Date) among the
Lenders whose Commitments do not terminate on such Maturity Date (the “Remaining
Banks”), pro rata in accordance with their respective Pro Rata Share (calculated
without regard to the Terminating Banks’ Commitments); provided that the sum of
each Remaining Bank’s total Credit Exposure may not in any event exceed the
Commitment of such Remaining Bank as in effect at the time of such reallocation.
To the extent that any portion (the “Unreallocated Portion”) of the Terminating
Banks’ LC Exposure cannot be so reallocated pursuant to this section, the
applicable Borrower will on or prior to such Maturity Date (i) Cash
Collateralize the LC Exposure in an amount at least equal to the aggregate
amount of the Unreallocated Portion of such LC Exposure, or (ii) make other
arrangements satisfactory to the Administrative Agent and to the applicable
Issuing Bank, in their sole discretion, with respect to such Letters of Credit.”

(j)          Section 2.10 of the Credit Agreement is hereby amended by amending
and restating clause (a) thereof to read in full as follows:

“(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Loan (and all accrued and unpaid interest thereon) made
to such Borrower on the Maturity Date applicable to such Lender.”

(k)          Section 2.19 of the Credit Agreement is hereby amended by amending
and restating the title of such section to read in full as follows:

“Section 2.19 Mitigation of Obligations; Replacement of Lenders; Defaulting
Lenders.”

(l)          Section 2.19 of the Credit Agreement is hereby amended by amending
and restating clause (b) thereof to read in full as follows:

 

-5-



--------------------------------------------------------------------------------

“(b)          If any Lender requests compensation under Section 2.13(g) or
Section 2.15, or if any Borrower is required to pay any Indemnified Taxes to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender or a Declining Lender, or
if any Lender fails to approve an amendment, waiver or other modification to
this Agreement that requires the approval of all Lenders and at least the
Required Lenders have approved such amendment, waiver or other modification,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.05), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, the Swing Line Lender and the Issuing Banks, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower or Borrowers (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any assignment of a Declining Lender’s
Commitments, the relevant replacement Lender shall have agreed (and shall be
deemed to agree by entering into such assignment) that such assigned Commitments
shall have a Maturity Date that is the latest Maturity Date for any Commitments
then in effect under this Agreement (after giving effect to the latest Extension
Effective Date). A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrowers
have required such Lender to do so as a result of a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.”

(m)          Section 2.19 of the Credit Agreement is hereby amended by amending
and restating clause (c) thereof to read in full as follows:

 

-6-



--------------------------------------------------------------------------------

“(c)          If the Borrowers, the Administrative Agent, the Issuing Banks and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Revolving Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Credit Exposure, LC Exposure, and Swing Line Loan Exposure of the
Revolving Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Credit Exposure of each Revolving Lender
will automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting
Lender.”

(n)          Section 4.03(c) of the Credit Agreement is hereby amended by
amending and restating clause (b) in the proviso therein to read in full as
follows:

“(b) subject to Section 9.23, neither any such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim any Borrower, the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any other
Lender may have against such Defaulting Lender, or cause such Defaulting Lender
to be a Non-Defaulting Lender.”

(o)          Article IX of the Credit Agreement is hereby amended by adding a
new Section 9.23 thereto immediately after Section 9.22 thereof, which new
Section 9.23 shall read in full as follows:

“Section 9.23.           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties with
respect to the subject matter hereof, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder

 

-7-



--------------------------------------------------------------------------------

which may be payable to it by any party hereto that is an EEA Financial
Institution; and

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

Section 2.          Extension of Maturity Date.

(a)          Upon the effectiveness of this Agreement pursuant to Section 4
below, the Maturity Date of the Commitments and Letter of Credit Commitments of
the Lenders and Issuing Banks who have severally agreed to extend their
respective Commitments pursuant to Section 2.04 of the Credit Agreement (each an
“Extending Lender” and, collectively, the “Extending Lenders”) is hereby
extended to February 2, 2021, as set forth on Schedule 2.01 attached hereto,
which shall constitute an amendment and restatement of Schedule 2.01 to the
Credit Agreement, and which sets forth all Revolving Lenders and Issuing Banks
that will be Revolving Lenders and Issuing Banks under the Credit Agreement,
their respective Commitments and Letter of Credit Commitments after giving
effect to such extension, and their respective Maturity Dates. The Maturity Date
with respect to the Commitments of each Declining Lender, if any, shall remain
unchanged as set forth on the amended and restated Schedule 2.01 to the Credit
Agreement attached hereto.

(b)          The parties hereto hereby agree that (i) the extension of the
Maturity Date as set forth in this Section 2 shall be deemed to constitute an
exercise of the Borrowers’ right to request an extension pursuant to
Section 2.04 of the Credit Agreement and (ii) the requirements of Section 2.04
of the Credit Agreement with respect to any and all notices (including any
notice from the Borrowers, the Administrative Agent, or any Lender to any other
party) and timing are hereby waived by all parties hereto for the extension
described in this Section 2. The Extension Effective Date of such extension of
the Maturity Date shall be deemed to be the Effective Date. For the avoidance of
doubt, the parties hereto acknowledge that one additional one-year extension
shall be permitted pursuant to the Credit Agreement after the Effective Date,
which shall be exercisable in accordance with Section 2.04 of the Credit
Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 3.          Representations True; No Default. Each Borrower hereby
represents and warrants that:

(a)          the transactions contemplated hereby and the performance of its
obligations contemplated thereby are within such Borrower’s corporate powers,
and this Agreement has been duly authorized by all necessary corporate action,
and that this Agreement has been duly executed and delivered by such Borrower
and constitutes a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b)          before and after giving effect to this Agreement, the
representations and warranties of such Borrower contained in the Credit
Agreement are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties are true and correct in all
respects as written, including the materiality qualifier) on and as of the date
hereof (other than those representations and warranties that expressly relate to
a specific earlier date, which are true and correct in all material respects as
of such earlier date (other than those representations and warranties that are
subject to a materiality qualifier, in which case such representations and
warranties are true and correct in all respects as of such earlier date as
written, including the materiality qualifier)); and

(c)          before and after giving effect to this Agreement, no Default or
Event of Default has occurred and is continuing.

Section 4.          Effectiveness. This Agreement shall become effective as of
the Effective Date upon the satisfaction of the following conditions precedent:

(a)          Documentation. The Administrative Agent (or its counsel) has
received the following, each duly and validly executed and delivered by duly
authorized officers of all the parties thereto, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

  (i)

counterparts of this Agreement duly executed by each Borrower, the Required
Lenders, and the Administrative Agent; and

 

  (ii)

a certificate of each Borrower dated as of the Effective Date signed by a
Responsible Officer of such Borrower (A) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to this Agreement,
and (B) certifying that, before and after giving effect to this Agreement,
(i) the representations and warranties set forth in the Credit Agreement are
true and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties are true and correct in all respects as written,
including the materiality qualifier) on and as of the

 

-9-



--------------------------------------------------------------------------------

 

Effective Date (other than those representations and warranties that expressly
relate to a specific earlier date, which are true and correct in all material
respects as of such earlier date (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties are true and correct in all respects as of such
earlier date as written, including the materiality qualifier)) and (ii) no
Default or Event of Default has occurred and is continuing.

(b)          Payments of Fees and Expenses. On the Effective Date, Williams
Partners shall have paid:

 

  (i)

to the Administrative Agent, for the benefit of each Extending Lender, an
extension fee in an amount equal to 0.05% of such Extending Lender’s Commitment;
and

 

  (ii)

all other costs and expenses which are payable pursuant to Section 9.04 of the
Credit Agreement to the extent invoiced prior to the Effective Date.

Section 5.          Miscellaneous Provisions.

(a)          From and after the execution and delivery of this Agreement, the
Credit Agreement shall be deemed to be modified as herein provided, and except
as so modified the Credit Agreement shall continue in full force and effect.

(b)          The Credit Agreement and this Agreement shall be read and construed
as one and the same instrument.

(c)          Any reference in any of the Loan Documents to the Credit Agreement
shall be a reference to the Credit Agreement as modified by this Agreement.

(d)          This Agreement is a Loan Document for purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of the
representations, warranties, and covenants under this Agreement may be a Default
or an Event of Default under the Loan Documents.

(e)          This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

(f)          This Agreement may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(g)          The headings herein shall be accorded no significance in
interpreting this Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 6.          Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Lenders, the Issuing Banks and the
Administrative Agent and their respective successors and assigns, except that no
Borrower shall have the right to assign its rights hereunder or any interest
herein.

[Signature Pages Follow.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

   BORROWERS:  

 WILLIAMS PARTNERS L.P.

 

 By: WPZ GP LLC, General Partner

 

  By:  

/s/ Peter S. Burgess

  Name:     Peter S. Burgess   Title:   Treasurer  

 NORTHWEST PIPELINE LLC

  By:  

/s/ Peter S. Burgess

  Name:    

Peter S. Burgess

  Title:  

Vice President & Treasurer

 

 TRANSCONTINENTAL GAS PIPE LINE

 COMPANY, LLC

  By:  

/s/ Peter S. Burgess

  Name:    

Peter S. Burgess

  Title:  

Vice President & Treasurer

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   LENDERS:  

 CITIBANK, N.A.,

 As Administrative Agent, a Lender, an Extending

 Lender, and an Issuing Bank

   By:  

/s/ Maureen P. Maroney

   Name:  

Maureen P. Maroney

   Title:  

Vice President

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   BANK OF AMERICA, N.A.,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Tyler Ellis

   Name:  

Tyler Ellis

   Title:  

Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   BARCLAYS BANK PLC,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Sydney G. Dennis

   Name:  

Sydney G. Dennis

   Title:  

Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

 

 CREDIT AGRICOLE CORPORATE AND

 INVESTMENT BANK,

 

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Dixon Schultz

   Name:  

Dixon Schultz

   Title:  

Managing Director

 

   By:  

/s/ Michael Willis

   Name:  

Michael Willis

   Title:  

Managing Director

 

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   JPMORGAN CHASE BANK, N.A.,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Travis Watson

   Name:  

Travis Watson

   Title:  

Vice President

 

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   MIZUHO BANK, LTD.,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Leon Mo

   Name:  

Leon Mo

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   THE BANK OF NOVA SCOTIA,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Joseph Lattanzi

   Name:  

Joseph Lattanzi

   Title:  

Managing Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   WELLS FARGO BANK, N.A.,  

 As a Lender, an Extending Lender, and an Issuing

 Bank

   By:  

/s/ Larry Robinson

   Name:  

Larry Robinson

   Title:  

Managing Director

 

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   COMPASS BANK,    As a Lender, and an Extending Lender

   By:  

/s/ Mark H. Wolf

   Name:  

Mark H. Wolf

   Title:  

Senior Vice President

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

 

 CREDIT SUISSE AG, CAYMAN ISLANDS

 BRANCH,

  As a Lender, and an Extending Lender

   By:  

/s/ Nupur Kumar

   Name:  

Nupur Kumar

   Title:  

Authorized Signatory

   By:  

/s/ Andrew Griffin

   Name:  

Andrew Griffin

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   DEUTSCHE BANK AG NEW YORK BRANCH,    As a Lender, and an Extending Lender

   By:  

/s/ Ming K. Chu

   Name:  

Ming K. Chu

   Title:  

Director

   By:  

/s/ Alice Neumann

   Name:  

Alice Neumann

   Title:  

Managing Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   DNB CAPITAL LLC,    As a Lender, and an Extending Lender

   By:  

/s/ Robert Dupree

   Name:  

Robert Dupree

   Title:  

Senior Vice President

   By:  

/s/ James Grubb

   Name:  

James Grubb

   Title:  

VP

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   MORGAN STANLEY BANK, N.A.    As a Lender, and an Extending Lender

   By:  

/s/ Michael King

   Name:  

Michael King

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   ROYAL BANK OF CANADA,    As a Lender, and an Extending Lender

   By:  

/s/ Jay T. Sartain

   Name:  

Jay T. Sartain

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

 

 SUMITOMO MITSUI BANKING

 CORPORATION,

   As a Lender, and an Extending Lender

   By:  

/s/ Katsuyuki Kubo

   Name:  

Katsuyuki Kubo

   Title:  

Managing Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   SUNTRUST BANK,    As a Lender, and an Extending Lender

   By:  

/s/ Benjamin L. Brown

   Name:  

Benjamin L. Brown

   Title:  

Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

 

 THE BANK OF TOKYO-MITSUBISHI UFJ,

 LTD.,

   As a Lender, and an Extending Lender

   By:  

/s/ Sherwin Brandford

   Name:  

Sherwin Brandford

   Title:  

Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   U.S. BANK NATIONAL ASSOCIATION,    As a Lender, and an Extending Lender

   By:  

/s/ Patrick Jeffrey

   Name:  

Patrick Jeffrey

   Title:  

Vice President

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   PNC BANK, NATIONAL ASSOCIATION    As a Lender, and an Extending Lender

   By:  

/s/ Colin Warman

   Name:  

Colin Warman

   Title:  

Managing Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   TORONTO DOMINION (NEW YORK) LLC,    As a Lender, and an Extending Lender

   By:  

/s/ Elisa Pileggi

   Name:  

Elisa Pileggi

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   BOKF, N.A. dba BANK OF OKLAHOMA    As a Lender, and an Extending Lender

   By:  

/s/ J. Nick Cooper

   Name:  

J. Nick Cooper

   Title:  

SVP

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

 

 TORONTO DOMINION BANK, NEW YORK

 BRANCH,

   As a Lender, and an Extending Lender

   By:  

/s/ Elisa Pileggi

   Name:  

Elisa Pileggi

   Title:  

Authorized Signatory

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

   SCOTIABANC INC.,    As a Lender, and an Extending Lender

   By:  

/s/ J.F. Todd

   Name:  

J.F. Todd

   Title:  

Managing Director

 

 

 

 

Amendment No. 2 and Extension Agreement (Williams Partners L.P.)



--------------------------------------------------------------------------------

ANNEX I TO

AMENDMENT NO. 2 AND EXTENSION AGREEMENT

Section 2.04          Extension of Maturity Date.

(a)          No earlier than 90 days prior and no later than 30 days prior to
each anniversary of the Closing Date, upon notice to the Administrative Agent
(which shall promptly, but in any event within three (3) Business Days after
receipt of such notice, notify the Lenders and the Issuing Banks of such
notice), the Borrowers may request an extension of the Maturity Date then in
effect (an “Extension Request”) for an additional one-year period; provided that
(i) no more than two of such one-year extensions shall be permitted hereunder
and (ii) the terms and conditions applicable to any such extension of
Commitments and Letter of Credit Commitments with respect to a particular Lender
or Issuing Bank shall be the same as those applicable to each other Lender or
Issuing Bank. Within 20 days of delivery of such Extension Request, each Lender
and each Issuing Bank shall notify the Administrative Agent and Borrowers
whether or not it consents to such Extension Request (which consent may be given
or withheld in such Lender’s or such Issuing Bank’s, as applicable, sole and
absolute discretion). Any Non-Defaulting Lender with a then effective Commitment
may consent to an Extension Request irrespective of whether such Lender
previously had been a Declining Lender with respect to a previous Extension
Request. The Administrative Agent shall promptly notify the Borrowers, the
Lenders and the Issuing Banks of the Lenders’ and the Issuing Banks’ responses.

(b)          The Commitment of any Lender and the Letter of Credit Commitment of
any Issuing Bank that declines or fails to respond to the Borrowers’ request for
an extension of the Maturity Date within such time period (a “Declining Lender”)
shall be terminated on the Maturity Date then in effect for such Lender or
Issuing Bank, as applicable (without regard to any extension by other Lenders or
Issuing Banks). On such applicable Maturity Date, (i) the aggregate Commitments
of all Lenders shall be reduced by the total Commitments of all Declining
Lenders expiring on such Maturity Date, except to the extent one or more
Eligible Assignees shall have agreed to assume such Commitments with the
extended Maturity Date in accordance with Section 2.19(b) (each, a “Replacement
Lender”), and (ii) the aggregate Letter of Credit Commitments of all Issuing
Banks shall be reduced by the total Letter of Credit Commitments of all
Declining Lenders expiring on such Maturity Date, except to the extent (x) one
or more Extending Lenders or Replacement Lenders shall have agreed to assume
such Letter of Credit Commitments and (y) such Extending Lender or Replacement
Lender is an Issuing Bank on such Maturity Date. Each Borrower shall pay in full

 

Annex I

 

1



--------------------------------------------------------------------------------

the unpaid principal amount of all Loans owing by it to each Declining Lender,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement and all other amounts due to such Declining Lender
under this Agreement, including any breakage fees or costs that are payable
pursuant to Section 2.16, on the Maturity Date applicable to such Declining
Lender or the earlier replacement of such Declining Lender pursuant to
Section 2.19(b). Further, in connection with each Maturity Date, each Borrower
shall Cash Collateralize the LC Exposure for all outstanding Letters of Credit
requested by it as and to the extent required pursuant to Sections 2.06(c) and
2.06(j)(iii).

(c)          So long as, and only if, the Required Lenders (calculated after
giving effect to any replacements of Lenders permitted herein) have consented to
the Extension Request and upon the satisfaction of the conditions precedent
specified below in this clause (c), the Maturity Date shall be extended as to
each Lender that agrees in its sole discretion pursuant to clause (a) above to
extend its Commitment (each an “Extending Lender”) (irrespective of whether such
Lender previously had been a Declining Lender), shall be extended to the
Maturity Date specified in such Extension Request; provided that with respect to
any previously Declining Lender who is an Extending Lender with respect to a
current Extension Request, by giving its consent, such Extending Lender shall
also be deemed to have approved each prior extension of the Maturity Date as to
which it was a Declining Lender. Upon satisfaction of the conditions precedent
provided in the next sentence, the Administrative Agent and the Borrowers shall
promptly confirm to the Lenders and the Issuing Banks any extension of the
Maturity Date pursuant to this Section 2.04, specifying the date of such
satisfaction of the conditions precedent (the “Extension Effective Date”) and
the extended Maturity Date with respect to the Extending Lenders. As a condition
precedent to such extension, each Borrower shall deliver to the Administrative
Agent a certificate of such Borrower dated as of the Extension Effective Date
signed by a Responsible Officer of such Borrower certifying that, as of the
Extension Effective Date, (i) before and after giving effect to such extension,
the representations and warranties set forth in this Agreement are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties are true and correct in all respects as written,
including the materiality qualifier) on and as of such date (other than those
representations and warranties that expressly relate to a specific earlier date,
which are true and correct in all material respects as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties are
true and correct in all respects as of such earlier date as written, including
the materiality qualifier)) and (ii) before and after

 

Annex I

 

2



--------------------------------------------------------------------------------

giving effect to such extension, no Default or Event of Default has occurred and
is continuing.

(d)          If the Maturity Date is extended in accordance with this Section,
(i) the Administrative Agent shall record in the Register any Replacement
Lender’s information as provided pursuant to an Administrative Questionnaire
that shall be executed and delivered by such Replacement Lender to the
Administrative Agent on or before such Extension Effective Date, (ii) Schedule
2.01 hereof shall be amended and restated to set forth all Revolving Lenders
(including any Replacement Lenders) and Issuing Banks that will be Revolving
Lenders and Issuing Banks hereunder (and their respective Commitments and Letter
of Credit Commitments) after giving effect to such extensions and the
Administrative Agent shall distribute to each Lender (including each Replacement
Lender) and each Issuing Bank a copy of such amended and restated Schedule 2.01,
(iii) each Replacement Lender that complies with the provisions of this
Section 2.04 shall be a “Lender” for all purposes under this Agreement, (iv) all
calculations and payments of interest on the Loans shall take into account the
actual Commitments of each Lender and the principal amount outstanding of each
Loan made by such Lender during the relevant period of time, and (v) each
Lender’s share of the LC Exposure and obligation to participate in Swing Line
Loans on such date shall automatically be deemed to equal such Lender’s
Applicable Percentage of the LC Exposure (such Applicable Percentage for such
Lender to be determined as of such Extension Effective Date in accordance with
its Commitment on such date as a percentage of the Commitments on such date) or
the Swing Line Lenders, as applicable, without further action by any party.

(e)          If as a result of any extension of the Maturity Date in accordance
with this Section 2.04 there is more than one Maturity Date in effect at any
time, the Borrowers and the Administrative Agent may make such amendments to
this Agreement as may be necessary to ensure the pro rata treatment in
accordance with Section 2.18(c) in respect of all Borrowings and Loans
hereunder.

 

Annex I

 

3



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments/Letter of Credit Commitments

 

 

Lender

  

 

Commitment

     Letter of Credit
Commitment     

 

Maturity Date

 

Citibank, N.A.

     $170,000,000        $125,000,000        February 2, 2021  

Bank of America, N.A.

     $170,000,000        $125,000,000        February 2, 2021  

Barclays Bank PLC

     $170,000,000        $125,000,000        February 2, 2021  

Credit Agricole Corporate and Investment Bank

     $170,000,000        $125,000,000        February 2, 2021  

JPMorgan Chase Bank, N.A.

     $170,000,000        $125,000,000        February 2, 2021  

Mizuho Bank, Ltd.

     $170,000,000        $125,000,000        February 2, 2021  

The Bank of Nova Scotia

     $126,000,000        $125,000,000        February 2, 2021  

Wells Fargo Bank, N.A.

     $170,000,000        $125,000,000        February 2, 2021  

Compass Bank

     $160,000,000           February 2, 2021  

Credit Suisse AG, Cayman Island Branch

     $160,000,000           February 2, 2021  

Deutsche Bank AG New York Branch

     $160,000,000           February 2, 2021  

DNB Capital LLC

     $160,000,000           February 2, 2021  

Morgan Stanley Bank, N.A.

     $160,000,000           February 2, 2021  

Royal Bank of Canada

     $160,000,000           February 2, 2021  

Sumitomo Mitsui Banking Corp.

     $160,000,000           February 2, 2021  

SunTrust Bank

     $160,000,000           February 2, 2021  

The Bank of Tokyo-Mitsubishi UFJ

     $160,000,000           February 2, 2021  

U.S. Bank National Association

     $160,000,000           February 2, 2021  

PNC Bank, National Association

     $135,000,000           February 2, 2021  

Toronto Dominion (New York) LLC

     $100,000,000           February 2, 2021  

BOKF, N.A. dba Bank of Oklahoma

     $75,000,000           February 2, 2021  

Toronto Dominion Bank, New York Branch

     $60,000,000           February 2, 2021  

Scotiabanc Inc.

     $44,000,000           February 2, 2021  

UBS AG, Stamford Branch

     $170,000,000        $125,000,000        February 2, 2020  

TOTAL

     $3,500,000,000        $1,125,000,000     